
	
		II
		112th CONGRESS
		2d Session
		S. 2620
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Schumer (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for an extension of the Medicare-dependent hospital (MDH)
		  program and the increased payments under the Medicare low-volume hospital
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Hospital Access Act of
			 2012.
		2.Extension of the Medicare-dependent
			 hospital (MDH) program
			(a)Extension of payment
			 methodologySection
			 1886(d)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—
				(1)in clause (i), by striking October
			 1, 2012 and inserting October 1, 2013; and
				(2)in clause (ii)(II), by striking
			 October 1, 2012 and inserting October 1,
			 2013.
				(b)Conforming amendments
				(1)Extension of target amountSection 1886(b)(3)(D) of the
			 Social Security Act (42 U.S.C.
			 1395ww(b)(3)(D)) is amended—
					(A)in the matter preceding clause (i), by
			 striking October 1, 2012 and inserting October 1,
			 2013; and
					(B)in clause (iv), by striking through
			 fiscal year 2012 and inserting through fiscal year
			 2013.
					(2)Permitting hospitals to decline
			 reclassificationSection
			 13501(e)(2) of the Omnibus Budget
			 Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by
			 striking through fiscal year 2012 and inserting through
			 fiscal year 2013.
				3.Extension of the increased payments under
			 the Medicare low-volume hospital programSection 1886(d)(12) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(12)) is amended—
			(1)in subparagraph (B), in the matter
			 preceding clause (i), by striking 2013 and inserting
			 2014;
			(2)in subparagraph (C)(i), by striking
			 and 2012 each place it appears and inserting , 2012, and
			 2013; and
			(3)in subparagraph (D), by striking and
			 2012 and inserting , 2012, and 2013.
			
